            Case 6:20-cv-00453-ADA Document 48 Filed 01/22/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION



 JENAM TECH, LLC,                                  §
                                                   §
                  Plaintiff,                       §     CIVIL ACTION No. 6:20-cv-00453-ADA
                                                   §
           v.                                      §     JURY TRIAL DEMANDED
                                                   §
 GOOGLE LLC,                                       §
                                                   §
                  Defendant.                       §



DEFENDANT GOOGLE LLC’S OPPOSED MOTION TO STAY PENDING TRANSFER

          Defendant Google LLC (“Google”) respectfully requests a brief stay of all proceedings

 pending resolution of Google’s Opposed Motion to Transfer Venue to the Northern District of

 California, ECF No. 25-1. As explained in Google’s motion to transfer, this case involves a

 compelling set of facts that demonstrates that the Northern District of California is clearly a

 more convenient forum. The parties are currently engaged in venue discovery, and once venue

 discovery is completed the parties will finish the necessary briefing for the transfer motion.

          “In determining whether a stay is proper, a district court should consider, among

 other factors, (1) the potential prejudice to the non-moving party; (2) the hardship and

 inequity to the moving party if the action is not stayed; and (3) judicial resources.” Neodron

 Ltd. v. Dell Techs., 2019 U.S. Dist. LEXIS 23309, *10 (W.D. Tex. Dec. 16, 2019) (Albright,

 J.) (citing Yeti Coolers, LLC v. Home Depot U.S.A., Inc., 1:17-cv-342, 2018 WL 2122868, at

 *1 (W.D. Tex. Jan. 8, 2018) (Pitman, J.)). Here, all relevant factors favor the stay.

          Plaintiff Jenam Tech, LLC (“Jenam”) cannot argue any prejudice because its desire for

 broad venue discovery from Google, and its delay of several weeks in serving that discovery,




1613709
            Case 6:20-cv-00453-ADA Document 48 Filed 01/22/21 Page 2 of 4




    has substantially delayed briefing and a decision on the transfer motion. Further, there is no

    question that this case is in its infancy since Jenam only determined which patent claims it is

    asserting in December 1 and non-venue discovery has not yet begun. If this case is not stayed,

    Google will suffer unnecessary hardship from expending resources on invalidity contentions,

    discovery, and claim construction, which will be governed by different rules and procedures if

    this matter is transferred to another district and judge. A stay will also conserve judicial

    resources by avoiding the time-intensive tasks of a Markman hearing and claim construction

    order. Accordingly, all relevant factors favor a stay.

          Moreover, the Federal Circuit has specified that district courts “must first address

    whether it is a proper and convenient venue before addressing any substantive portion of the

    case.” In re Nintendo Co., Ltd., 544 F. App’x 934, 941 (Fed. Cir. 2013); accord In re EMC

    Corp., 501 F. App’x 973, 975 (Fed. Cir. 2013) (stressing “the importance of addressing

    motions to transfer at the outset of litigation”); In re Horseshoe Entm’t, 337 F.3d 429, 433 (5th

    Cir. 2003) (“[The] motion [to transfer] should have taken a top priority in the handling of this

    case by the … District Court.”); McDonnell Douglas Corp. v. Polin, 429 F.2d 30, 30-31 (3d

    Cir. 1970) (explaining that a “district court should not burden itself with the merits of the

    action” until a venue challenge is decided). Thus, the pending transfer motion should take

    priority, and Google respectfully requests a short stay pending a decision on it.




1
  On December 4, 2020, Jenam finalized its selection of 65 asserted claims, as directed by the
Court on August 28, 2020. On January 8, 2021, Jenam further narrowed its claims and stated
that it is no longer asserting claims 25, 28, and 29 of the 9,923,995 patent.


                                                    1
1613709
          Case 6:20-cv-00453-ADA Document 48 Filed 01/22/21 Page 3 of 4




Dated: January 22, 2021              Respectfully Submitted,

                                     KEKER, VAN NEST & PETERS LLP


                                By: /s/ Matthew M. Werdegar, with permission by
                                    Michael E. Jones
                                    KEKER, VAN NEST & PETERS LLP
                                    Robert A. Van Nest (CA Bar No. 084065)
                                    Matthew M. Werdegar (CA Bar No. 200470)
                                    Michelle S. Ybarra (CA Bar No. 260697)
                                    Ryan K. Wong (CA Bar No. 267189)
                                    Edward A. Bayley (CA Bar No. 267532)
                                    Jason George (CA Bar No. 307707)
                                    Katie Lynn Joyce (CA Bar No. 308263)
                                    Rylee K. Olm (CA Bar No. 318550)
                                    Kristin E. Hucek (CA Bar No. 321853)
                                    633 Battery Street
                                    San Francisco, CA 94111
                                    Phone: (415) 391-5400
                                    Fax: (415) 397-7188
                                    RVanNest@keker.com
                                    MWerdegar@keker.com
                                    MYbarra@keker.com
                                    RWong@keker.com
                                    EBayley@keker.com
                                    JGeorge@keker.com
                                    KJoyce@keker.com
                                    ROlm@keker.com
                                    KHucek@keker.com


                                     POTTER MINTON
                                     Michael E. Jones (TX Bar No. 10929400)
                                     mikejones@potterminton.com
                                     Patrick C. Clutter (TX Bar No. 24036374)
                                     patrickclutter@potterminton.com
                                     110 N. College, Suite 500
                                     Tyler, Texas 75702
                                     Tel: 903-597-8311
                                     Fax: 903-593-0846

                                     Attorneys for Defendant
                                     Google LLC




                                         2
1613709
          Case 6:20-cv-00453-ADA Document 48 Filed 01/22/21 Page 4 of 4




                             CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule CV-7(i), counsel for Defendant, Google LLC, conferred with
counsel for Plaintiff, Jenam Tech LLC, in a good-faith effort to resolve the matter presented herein
and counsel for Plaintiff stated that it opposed the motion.

                                                             /s/ Matthew M. Werdegar, with
                                                             permission by Michael E. Jones
                                                             Matthew M. Werdegar


                                CERTIFICATE OF SERVICE

         The undersigned certifies that on January 22, 2021, I electronically filed this document
with the Clerk of Court via the Court’s CM/ECF system which will send notification of such filing
to all counsel of record, all of whom have consented to electronic service in this action.

                                                             /s/ Matthew M. Werdegar, with
                                                             permission by Michael E. Jones
                                                             Matthew M. Werdegar




                                                 3
1613709
